Motion to withdraw denied and Order filed March 10, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00538-CV
                                ____________

   IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D.,
                     A.E.D., II, CHILDREN


                    On Appeal from the 308th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-37155


                                     ORDER

      Appellant A.E.D., the father of minors who are the subject of this appeal, is
represented by court-appointed counsel on appeal, W. Leslie Shireman. On
December 13, 2021, appellant’s appointed counsel filed a brief stating the appeal is
frivolous, under the authority of Anders v. California, 386 U.S. 738 (1967). See In
re D.E.S., 135 S.W.3d 326, 329–30 (Tex. App.—Houston [14th Dist.] 2004, no
pet.) (applying Anders procedures to a parental termination case). On the same day,
counsel filed a motion to withdraw as appellate counsel based on his Anders brief.
       The Supreme Court of Texas has concluded that the right to counsel under
Family Code § 107.013(a)(1) through the exhaustion of appeals under Family
Code § 107.016(2)(B) encompasses all proceedings in the Supreme Court of
Texas, including the filing of a petition for review. In re P.M., 520 S.W.3d 24, 27
(Tex. 2016) (per curiam). Once appointed by the trial court, counsel should be
permitted to withdraw only for good cause and on appropriate terms and
conditions. Id. Mere dissatisfaction of counsel or client with each other is not good
cause. Id. Nor is counsel’s belief that the client has no grounds to seek further
review from the court of appeals’ decision. Id. Counsel’s obligation to the client
still may be satisfied by filing an appellate brief meeting the standards set in
Anders v. California and its progeny. See Anders, 386 U.S. at 744; In re P.M., 520
S.W.3d at 28. However, counsel’s motion to withdraw in this court, in the absence
of additional grounds for withdrawal, may be premature. In re P.M., 520 S.W.3d at
27. If counsel for appellant has concluded there are no non-frivolous points to urge
in a petition for review in the Supreme Court of Texas, then counsel may elect to
file in that court a petition for review that satisfies the standards for an Anders
brief. See id. (stating that “[i]n this Court, appointed counsel’s obligations can be
satisfied by filing a petition for review that satisfies the standards for an Anders
brief”).

       Because the only grounds counsel has identified for withdrawal do not
constitute good cause, we deny counsel’s motion to withdraw.

                                      PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.




                                         2